Order entered October 7, 2020




                                      In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-19-01151-CR

                          MATTHEW GERTH, Appellant

                                        V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the 283rd Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F-1875681-T

                                     ORDER

      Before the Court is the State’s motion for extension of time to file its brief.

We GRANT the motion. We ORDER the brief received on October 6, 2020, filed

as of the date of this order.


                                             /s/    LANA MYERS
                                                    PRESIDING JUSTICE